Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Hamilton Bank Towson, Maryland We consent to the incorporation by reference in the Registration Statement on Form S-8 of Hamilton Bancorp, Inc. of our report dated June13, 2012, on our audits of the consolidated financial statements of Hamilton Bank as of and for the years ended March31, 2012 and 2011, which report is included in the Registration Statement on Form S-1 of Hamilton Bancorp, Inc., originally filed with the Securities and Exchange Commission on June15, 2012 (Commission File No. 333-182151), as amended and declared effective on August13, 2012. /s/ Rowles & Company, LLP Baltimore, MD October, 2012
